Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation “the amount of non-decomposed moss is effective to inhibit corrosion in a cooling tower at least as well as an industry standard corrosion inhibitor over a period of one week” which renders the scope of the claim indefinite, it is unclear to what extent an industry standard corrosion inhibitor inhibits corrosion over a period of one week especially that how well an industry standard corrosion inhibitor works to inhibit corrosion depends on the quantity added.  Additionally, the term “industry standard” would change over time depending on advances in technology.
Claims 13-14 are rejected for depending from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 13-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 13-14 fail to further limit the method of inhibiting corrosion on a surface in an aqueous system since it only defines an inhibitor that the method compares to and not any method steps relating to the method, as such, the limitations recited render claims 13-14 non-limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16 and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Knighton (US 2006/0032124 in IDS).
Regarding claim 16, Knighton teaches a method of inherently removing scale from a surface in an aqueous system comprising: contacting a surface having a scale with a solution comprising an amount of a non-decomposed moss effective to remove some or all of the scale from the surface (see Knighton: page 10 claims 76-78—note that non-decomposed moss is added to a water system to remove calcium cations, and since calcium cations form scales on the surface of a water system, it is considered that scale is inherently removed from the surface of the aqueous system when non-decomposed moss is added; and par. 0017—the water system is selected from aquarium, spa, and swimming pool water which are the same water systems indicated in the specification of the instant application, and the specification of the instant application indicates that aquarium, spa, and swimming pool have scale on their surfaces, see page 3 lines 21-29 of the specification of the instant application; when the non-decomposed moss is added to spa and swimming pool waters, a solution comprising an amount of a non-decomposed moss is formed which is in contact with the surface in the spa and swimming pool waters).
Regarding claim 17, Knighton teaches a method of inhibiting scale formation on a surface in an aqueous system comprising contacting a surface susceptible to scale formation with a solution comprising an amount of a non-decomposed moss effective to inhibit scale formation on the surface (see Knighton: page 10 claims 76-78—note that non-decomposed moss is added to a water system to remove calcium cations, and since calcium cations form scales on the surface of a water system, it is considered that scale is inhibited from forming on the surface of the aqueous system when non-decomposed moss is added; and par. 0017—also note that the water system is selected from aquarium, spa, and swimming pool water which are the same water systems indicated in the specification of the instant application, and the specification of the instant application indicates that aquarium, spa, and swimming pool have surfaces susceptible to scale formation, see page 4 lines 6-19 of the specification of the instant application).

Claims 1-7, 10, 11, and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Knighton (US 2006/0032124), and as evidenced by Sanderson (US 4,430,785 in IDS).
Regarding claim 1, Knighton teaches a method of inherently inhibiting corrosion on a surface in an aqueous system comprising contacting a surface susceptible to corrosion with a solution comprising an amount of a non-decomposed moss effective to inhibit corrosion on the surface (see Knighton: page 10 claims 76-78—note that non-decomposed moss is added to a water system to remove calcium cations, and since calcium cations can cause corrosion on the surface of a water system, it is considered that corrosion is inhibited from forming on the surface of the aqueous system when non-decomposed moss is added, Sanderson, used here as an evidentiary reference only, see col. 2 lines 12-16, indicates that calcium causes corrosion; and par. 0017—also note that the water system is selected from aquarium, spa, and swimming pool water which are the same water systems indicated in the specification of the instant application, and the specification of the instant application indicates that aquarium, spa, and swimming pool have surfaces susceptible to corrosion, see page 4 lines 6-19 of the specification of the instant application).
Regarding claim 2, Knighton inherently teaches that the non-decomposed moss is in the form of leaves or parts of leaves (see par. 0006—note that the moss is peat moss of sphagnum moss which is considered all parts of the moss which clearly includes the leaves, moss at its entirety includes the leaves).
Regarding claim 3, Knighton teaches that the non-decomposed moss is in theform of compressed leaves or parts of leaves (see par. 0021 lines 1-5).
Regarding claim 4, Knighton teaches that the non-decomposed moss isplaced in a carrier (see par. 0009 and par. 0010).
Regarding claim 5, Knighton teaches that the carrier is a mesh bag (see Fig. 3 element 72 is the mesh bag; par. 0020 lines 1-6; and par. 0023).
Regarding claim 6, Knighton teaches that the non-decomposed moss is placed in a contact chamber (see Fig. 1A; Fig. 2A; par. 0036 element 20 is the float portion of the carries device; par. 0040, moss 55 is placed inside cylindrical portion 60 and slots 64 and holes 66 would permit water to enter the hollow center and contact the moss, therefore, the cylindrical portion 60 is considered the contact chamber).
Regarding claim 7, Knighton teaches that the aqueous system is a spa, swimming pool, aquarium, splash deck, holding tank, boiler, or steam generator (see par. 0017; and par. 0025 lines 16-20).
Regarding claim 10, Knighton teaches that the solution is prepared and then contacted with the surface (see par. 0023 it is clear that the solution is prepared and then contacted with the surface, for example in a swimming pool, water is mixed with moss in a floating device to create the solution, then the solution contacts the wall surface of the pool).
Regarding claim 11, Knighton teaches that the solution is prepared in situ by placing non-decomposed moss in the aqueous system (see par. 0023 non-decomposed moss is placed in the float device and the device is placed in an aqueous system to be treated while the solution is the byproduct of the water in the aqueous system having contacted the non-decomposed moss in the float device).
Regarding claim 15, Knighton teaches that the moss is selected from the group consisting of sphagnum papillosum, sphagnum cristatum, and mixtures thereof (see par. 0020 and 0034).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 8-9 and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knighton (US 2006/0032124) as evidenced by Sanderson (US 4,430,785), and further in view of Shim et al. (US 7,341,671 in IDS).
Regarding claim 8, Knighton does not teach that the aqueous system is a cooling tower; however, Knighton teaches that in addition to removing cations from an aqueous system, non-decomposed moss is also a biocide which inhibits the growth of microorganisms in the aqueous system (see Knighton: paragraphs 0011, 0012, and 0017) while Knighton does not limit the aqueous system, and the aqueous system can be any aqueous system. Shim et al. teach that the aqueous system is a cooling tower (see Shim et al: col. 8 lines 6-19 and col. 1 lines 16-28 and 57-62).
At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the aqueous system taught by Knighton by replacing the aqueous system with a cooling tower as disclosed by Shim et al. because while Knighton teaches that non-decomposed moss is a biocide which inhibits the growth of microorganisms in an aqueous system, Shim et al. indicate that adding a biocide to the water in a cooling tower to inhibit the growth of microorganisms in the cooling tower is well known (see Shim et al: col. 8 lines 6-19 and col. 1 lines 16-28 and 57-62).
Regarding claim 9, Knighton does not teach that the aqueous system is a water tower; however, Knighton teaches that in addition to removing cations from an aqueous system, non-decomposed moss is also a biocide which inhibits the growth of microorganisms in the aqueous system (see Knighton: paragraphs 0011, 0012, and 0017) while Knighton does not limit the aqueous system, and the aqueous system can be any aqueous system. Shim et al. teach that the aqueous system is a water tower (see Shim et al: col. 8 lines 6-19 and col. 1 lines 16-28 and 57-62).
At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the aqueous system taught by Knighton by replacing the aqueous system with a water tower as disclosed by Shim et al. because while Knighton teaches that non-decomposed moss is a biocide which inhibits the growth of microorganisms in an aqueous system, Shim et al. indicate that adding a biocide to the water in a water tower to inhibit the growth of microorganisms in the water tower is well known (see Shim et al: col. 8 lines 6-19 and col. 1 lines 16-28 and 57-62).
Regarding claims 12-14, Knighton does not explicitly teach that the amount of non-decomposed moss is effective to inhibit corrosion in a cooling tower at least as well as an industry standard corrosion inhibitor over a period of one week, wherein the industry standard corrosion inhibitor is selected from molybdate-silicate-azole-polydiol, phosphonate-phosphate-azole, or molybdate-phosphonate-polydiol-azole, or wherein the industry standard corrosion inhibitor is molybdate-phosphonate-polydiol-azole.
Regarding the aqueous system being cooling tower, Knighton does not teach that the aqueous system is a cooling tower; however, Knighton teaches that non-decomposed moss is also a biocide which inhibits the growth of microorganisms in the aqueous system (see Knighton: paragraphs 0011, 0012, and 0017) while Knighton does not limit the aqueous system, and the aqueous system can be any aqueous system. Shim et al. teach that the aqueous system is a cooling tower (see Shim et al: col. 8 lines 6-19 and col. 1 lines 16-28 and 57-62).
At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the aqueous system taught by Knighton by replacing the aqueous system with a cooling tower as disclosed by Shim et al. because while Knighton teaches that non-decomposed moss is a biocide which inhibits the growth of microorganisms in an aqueous system, Shim et al. indicate that adding a biocide to the water in a cooling tower to inhibit the growth of microorganisms in the cooling tower is well known (see Shim et al: col. 8 lines 6-19 and col. 1 lines 16-28 and 57-62).
It is submitted that since Knighton teaches a method of inhibiting corrosion on a surface in an aqueous system substantially as claimed, including contacting a surface susceptible to corrosion with a solution comprising an amount of a non-decomposed moss effective to inhibit corrosion on the surface, at the time of the invention, one with ordinary skill in the art would have found and expected that the prior art amount of non-decomposed moss is effective to inhibit corrosion in a cooling tower at least as well as an industry standard corrosion inhibitor over a period of one week, wherein the industry standard corrosion inhibitor is selected from molybdate-silicate-azole-polydiol, phosphonate-phosphate-azole, or molybdate-phosphonate-polydiol-azole considering that the aforementioned limitations fail to further limit the method of inhibiting corrosion on a surface in an aqueous system. 
Conclusion
This is a continuation of applicant's earlier Application No. 16/281,445.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777